                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,                       )
                     Plaintiff,                 )
                                                )
               v.                               )             Civil Action No. 19-11121-JGD
                                                )
LETTER FROM ALEXANDER HAMILTON                  )
TO THE MARQUIS DE LAFAYETTE DATED )
JULY 21, 1780                                   )
                           Defendant.           )
__________________________________________)
                                                )
ALDRICH L. BOSS, as Personal Representative for )
the ESTATE OF STEWART R. CRANE,                 )
                                                )
and                                             )
                                                )
COMMONWEALTH OF MASSACHUSETTS,                  )
acting by and through THE MASSACHUSETTS )
ARCHIVES,                                       )
                           Claimants.           )


           THE UNITED STATES’ MOTION TO STRIKE THE CLAIM
   OF CLAIMANT ALDRICH L. BOSS AS PERSONAL REPRESENTATIVE FOR THE
                    ESTATE OF STEWART R. CRANE

       The United States of America, by its attorney, Andrew E. Lelling, United States Attorney for

the District of Massachusetts, hereby moves to strike the claim of Claimant Aldrich L. Boss, as

Personal Representative for the Estate of Stewart R. Crane (the “Estate”) to the letter from Alexander

Hamilton to the Marquis De Lafayette dated July 21, 1780 (the “Letter”) for lack of standing, pursuant

to Supplemental Rule G(8)(c) of the Supplemental Rules for Admiralty or Maritime and Asset

Forfeiture Claims. As grounds for this motion, the United States states that the Estate cannot have an

ownership interest in the stolen Letter because (1) it is a Massachusetts public record that only the

Commonwealth can own; and (2) one cannot maintain good title to stolen property against its true

owner. Furthermore, the Estate’s claim is barred by 18 U.S.C. § 983(d)(4) and (6), which define owner

and provide that “no person may assert an ownership interest under this subsection in contraband or
other property that it is illegal to possess,” and the claim is untimely. In further support of this motion,

the United States relies on its attached memorandum of law.

        WHEREFORE, the United States of America respectfully requests that the Court grant the

United States’ motion and strike the claim of Claimant Aldrich L. Boss, as Personal Representative for

the Estate of Stewart R. Crane, with prejudice.


                                                          Respectfully submitted,

                                                          ANDREW E. LELLING,
                                                          United States Attorney,

                                                  By:      /s/ Carol E. Head
                                                          CAROL E. HEAD, BBO No. 652170
                                                          Assistant United States Attorney
                                                          United States Attorney=s Office
                                                          1 Courthouse Way, Suite 9200
                                                          Boston, MA 02210
                                                          (617) 748-3100
                                                          carol.head@usdoj.gov
November 5, 2019

                                  Local Rule 7.1(a)(2) Certification

       I, Carol E. Head, certify that on various dates I conferred with counsel for the Estate in an
attempt to resolve this matter, but was unable to do so.

                                                          /s/ Carol E. Head
                                                          CAROL E. HEAD
Dated: November 5, 2019                                   Assistant United States Attorney




                                                     2
                                 CERTIFICATE OF SERIVCE

       I hereby certify that the foregoing document, was filed through the Electronic Case Filing
system and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing and paper copies will be sent to those indicated as non-registered participants.

                                                      /s/ Carol E. Head
                                                      CAROL E. HEAD
Dated: November 5, 2019                               Assistant United States Attorney




                                                 3
